Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the pre-appeal decision dated 9/22/2021 in which Claims 1-6, 8, 11-14, 17, 18, 20-26 are pending.
Response to Arguments
Applicant’s arguments, see pages 2-5, filed 9/9/2021, with respect to Claims 1-6, 8, 11-14, 17, 18, 20-26 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-6, 8, 11-14, 17, 18, 20-26 have been withdrawn. 
Allowable Subject Matter
Claims 1-6, 8, 11-14, 17, 18, 20-26 allowed.
The following is an examiner’s statement of reasons for allowance: Referring to independent claims 1, 17 and 18, Kawamoto teaches capturing an image of a head mounted display using a camera mounted on an information terminal to grasp the mutual positional relationship and posture between the head mount display and the information terminal. Fu teaches an image pickup portion of a control device, connected to a virtual image display device by a cable, is held in order to capture an image that overlaps with the range visually recognized through the display section. Kim teaches a unit movement mechanism that may accurately position the HMD in front of the eyes of the user based on the tracked information, as the user is seated with the HMD attached, connected by a unit movement mechanism and facing a camera. Neither Kawamoto, Fu or Kim teach “a movable image capturing portion having an image capturing device .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/EBONI N GILES/Examiner, Art Unit 2694     


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694